DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/958,979 filed 29 June 2020. Claims 1-18 pending. 

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch device (2) comprising a clutch input hub (20) which is connectable to a drive unit (24), a clutch output hub (44) which is connectable to an electric machine (46) and/or to a transmission (50), a clutch (40) via which the clutch input hub (20) can be selectively brought into rotary driving connection with the clutch output hub (44), and an actuating piston (72) for hydraulically actuating the clutch (40), a chamber (76) to which fluid may be applied being assigned to said actuating piston, wherein fluid can be applied to the chamber (76) via a first rotary feedthrough (82) between a stationary component (26) and the clutch input hub (20) and via a second rotary feedthrough (84) between the clutch input hub (20) and the clutch output hub (44), wherein the first rotary feedthrough (82) and the second rotary feedthrough (84) are designed on the side of the clutch input hub (20) facing outward in radial direction (10).
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant included additional arguments that set forth applicant’s intended interpretation of the first and second rotary feedthroughs. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 09 July 2021, with respect to pages 7-10 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1, 2, 6, 8, 9, and 17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659